Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Tempur Sealy International, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 9, 2015 H Partners Management, LLC By: /s/ Rehan Jaffer Name: Rehan Jaffer Title: Managing Member H Partners, LP By: H Partners Capital, LLC, its General Partner By: /s/ Rehan Jaffer Name: Rehan Jaffer Title: Managing Member H Partners Capital, LLC By: /s/ Rehan Jaffer Name: Rehan Jaffer Title: Managing Member /s/ Rehan Jaffer Rehan Jaffer
